UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 Annual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Consolidated Investment Portfolio 25 Consolidated Statement of Assets and Liabilities 27 Consolidated Statement of Operations 28 Consolidated Statement of Changes in Net Assets 29 Consolidated Financial Highlights 34 Notes to Consolidated Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Information About Your Fund's Expenses 54 Tax Information 55 Summary of Management Fee Evaluation by Independent Fee Consultant 59 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review(Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. The fund returned -13.24% during the 12 months ended June 30, 2012. While negative on an absolute basis, the fund outpaced the -14.36% return of the benchmark, the Dow Jones UBS Commodity Index, and the -13.62% average return of the funds in its Morningstar category, Commodities Broad Basket Funds. The fund returned 6.16% in the three-year period ended June 30, 2012, compared with 3.39% for the benchmark and 4.87% for the peer group. "Our ability to take advantage of multiple sources of return benefited the fund during the past 12 months." Commodities, as a group, performed poorly during the annual period. Commodities are very sensitive to global economic trends, and on this front, the news flow was largely downbeat. One of the most important headwinds to the asset class was the evidence that China's growth is slowing significantly. While the country's economy continues to provide robust annual growth in the 8% range, this is well below the range investors had come to expect over the past decade. Since China is now the most important source of commodity demand in the world, the country's slowing growth — in conjunction with worries that it may slow even further in the years ahead — put strong downward pressure on commodity prices. The developed world failed to pick up the slack, with the United States, Europe and Japan all facing varying degrees of economic malaise. The fund invests in commodity-linked derivative instruments (a contract whose value is based on a particular commodity), such as commodity-linked swap contracts, commodity-linked structured notes, options and futures contracts, to gain exposure to the investment return of assets that trade in the commodity markets, without investing directly in physical commodities. Physical commodities are assets that have tangible properties such as gas, heating oil, industrial, and other precious metals, livestock or agricultural products. With respect to the fund's fixed-income investments, portfolio management's goal is to construct a diversified, balanced portfolio of fixed income securities in the government, government agency and corporate sectors. Management also targets bonds with low duration. Please see the fund's prospectus for a complete description of the commodity-linked, derivative and other securities in which the fund invests, including a variety of fixed-income securities. In terms of individual commodities, oil and natural gas — which together make up more than one-quarter of the benchmark — declined in price due to the adverse combination of falling demand and rising supply. Industrial metals, such as copper, aluminum and zinc, were also hit hard by the drop-off in China's growth rate, while gold finished the year just barely in positive territory. Agricultural commodities performed somewhat better, as the group rallied sharply late in the period on worries that the U.S. harvest would come in below initial expectations due to the hot and dry weather in the Midwest. Fund Performance The fund gains exposure to commodities using commodity-linked swaps and futures. This is an efficient approach as it utilizes only a fraction of the portfolio's capital as collateral. The remaining portion of the portfolio is invested in a fixed-income strategy. The fund has employed this approach since March 31, 2010. The fund's approach consists of a tactical element, a relative value strategy and a "roll enhancement" strategy. The fund's tactical strategy added the most value, followed by its roll enhancement strategy. The relative value strategy detracted from performance, but this was more than offset by the strength in the two other components. Tactical strategy: This strategy allows us to shift the fund's effective weighting to the broader commodity market from a low of 50% to a high of 100%. Quantitative momentum models determine the investment level of the portfolio. When the momentum trend in the market is stable or rising, we may maintain or increase our overall exposure to commodities. When the momentum trend in the market is negative and falling, we may reduce our overall exposure to commodities. The tactical strategy was the strongest performer during the year. Our exposure to commodities averaged approximately 67%, which helped shelter the fund from the full impact of commodities' poor price performance. Relative value strategy: Our relative value strategy actively overweights and underweights each of the most liquid commodities depending on how "cheap" or "expensive" each commodity appears from a quantitative perspective. This portion of our strategy is based on the principle that over time, commodity prices tend to "mean revert." If the short-term, one-year moving average price of a commodity is above its long-term, five-year moving average price, we may underweight the commodity; if the short-term moving average price is below the long-term moving average price, we may overweight the commodity. The relative value strategy detracted from performance. An overweight position in aluminum for a portion of the period weighed on performance, as aluminum prices declined. On the plus side, our underweight position in crude oil added value for the fund. Roll enhancement strategy: Commodity investing entails purchasing a contract to buy or sell a specific commodity on a specific date. Since the fund does not want to take physical delivery of the underlying commodity contracts, we "roll" the contracts (i.e., sell one contract and purchase another) on a regular basis. With our roll enhancement strategy, we seek to roll into contracts that maximize the fund's return potential. The roll enhancement strategy also helped performance during the year despite some weakness during the final three months of the period. Most of the fund's commodity exposure was in longer-dated contracts, which — as a group — experienced less price volatility than their short-dated counterparts. Outlook and Fund Positioning Our ability to take advantage of multiple sources of return benefited the fund's relative performance during the past 12 months. Even when one of our strategies wasn't working, the underperformance was balanced out by our returns elsewhere in the fund. As a result, we outperformed in each of the year's four calendar quarters. In our view, this helps illustrate the value of using active management within the commodities space. We continue to hold a positive long-term outlook on commodities due to the favorable supply-and-demand dynamics created by the growing world population. In the near term, however, commodity prices are being pressured by the news flow out of Europe and the shaky outlook for Chinese growth. While we expect that the concerns about China have become exaggerated — creating the possibility that better-than-expected economic results could support the market later in the year — commodities are likely to remain highly volatile and headline-sensitive for the majority of the second half. Amid the ongoing swings in market sentiment, we believe we can continue to add value through our disciplined, active approach and emphasis on risk management. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Steven Zhou, Associate Portfolio Manager of the fund. Joined the fund in 2011. • Analyst for Mortgage Backed Securities: New York. • Joined Deutsche Asset Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. • MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Commodities Broad Basket Funds category consists of funds that invest in a diversified basket of commodity goods including but not limited to grains, minerals, metals, livestock, cotton, oils, sugar, coffee and cocoa. These funds may invest directly in physical assets or commodity-linked derivative instruments, such as commodity swap agreements. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Mean reversion is a theory that prices and returns eventually move back toward the mean, or average. A swap is an exchange of cash flows that are dependent on the price of an underlying commodity. A structured note is a hybrid security whose return typically tracks the performance of an underlying debt obligation and a derivative that is embedded within it. The characteristics of the underlying debt obligation and derivative embedded within it adjust the securities risk/return profile. Futures contracts are contractual agreements to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. Options are financial derivatives that offer the right, but not the obligation, to buy or sell a security or financial asset at an agreed-upon price and during a certain period of time or on a specific date. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Duration is a measure of a fund's sensitivity to interest-rate changes; the longer a fund's duration, the more sensitive it is to changes in interest rates. Overweight means the fund holds a higher weighting in a given sector, security, or commodity than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary June 30, 2012 (Unaudited) Average Annual Total Returns as of 6/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A -13.24% 6.16% -3.33% 1.86% Class B -13.94% 5.36% -4.09% 1.08% Class C -14.13% 5.37% -4.08% 1.08% Dow Jones UBS Commodity Index+ -14.36% 3.39% -4.41% -1.98% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -18.23% 4.08% -4.47% 1.05% Class B (max 4.00% CDSC) -16.14% 4.76% -4.14% 1.08% Class C (max 1.00% CDSC) -14.13% 5.37% -4.08% 1.08% Dow Jones UBS Commodity Index+ -14.36% 3.39% -4.41% -1.98% No Sales Charges Class S -13.23% 6.41% -3.16% 2.03% Institutional Class -13.02% 6.60% -3.03% 2.15% Dow Jones UBS Commodity Index+ -14.36% 3.39% -4.41% -1.98% * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through June 30, 2012, which is based on the performance period of the life of the Fund. On April 1, 2010, the Fund adopted its current name and the Fund's investment style changed to an actively managed direct-commodity strategy. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 1.50%, 2.39%, 2.26%, 1.26% and 1.13% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through June 30, 2012, which is based on the performance period of the life of the Fund. + The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 6/30/12 $ 6/30/11 $ Distribution Information Twelve Months as of 6/30/12: Income Dividends $ Morningstar Rankings — Commodities Broad Basket Funds Category as of 6/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 36 of 93 38 3-Year 15 of 42 34 5-Year 12 of 34 34 Class B 1-Year 46 of 93 49 3-Year 18 of 42 42 5-Year 18 of 34 52 Class C 1-Year 50 of 93 53 3-Year 17 of 42 39 5-Year 17 of 34 49 Class S 1-Year 35 of 93 37 3-Year 14 of 42 32 5-Year 11 of 34 31 Institutional Class 1-Year 27 of 93 28 3-Year 13 of 42 29 5-Year 10 of 34 28 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Consolidated Investment Portfolio as of June 30, 2012 Principal Amount ($) Value ($) Corporate Bonds 26.8% Consumer Discretionary 1.3% DIRECTV Holdings LLC, 2.4%, 3/15/2017 Hilton Worldwide, Inc., 144A, 4.967%*, 11/15/2013 Kia Motors Corp., 144A, 3.625%, 6/14/2016 NBCUniversal Media LLC, 3.65%, 4/30/2015 News America, Inc., 7.6%, 10/11/2015 Consumer Staples 0.2% Safeway, Inc., 3.4%, 12/1/2016 Energy 1.7% Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Energy Transfer Partners LP, 6.0%, 7/1/2013 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Plains All American Pipeline LP, 4.25%, 9/1/2012 Transocean, Inc., 4.95%, 11/15/2015 Financials 18.4% Abbey National Treasury Services PLC, 1.766%*, 4/25/2013 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American International Group, Inc., 3.65%, 1/15/2014 Anglo American Capital PLC, 144A, 9.375%, 4/8/2014 Asian Development Bank, 1.125%, 3/15/2017 Banco Bradesco SA, 144A, 2.566%*, 5/16/2014 Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 (a) Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Banco Santander Chile, 144A, 2.875%, 11/13/2012 Bank of England Euro Note, 144A, 0.5%, 3/6/2015 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BB&T Corp., 1.166%*, 4/28/2014 BNP Paribas Home Loan Covered Bonds SA, 144A, 2.2%, 11/2/2015 Caisse Centrale Desjardins du Quebec, 144A, 1.6%, 3/6/2017 Canadian Imperial Bank of Commerce, 144A, 2.75%, 1/27/2016 Capital One Financial Corp., 1.617%*, 7/15/2014 Citigroup, Inc., 2.65%, 3/2/2015 Commonwealth Bank of Australia, 144A, 1.711%*, 3/31/2017 Compagnie de Financement Foncier, 144A, 2.125%, 4/22/2013 Credit Agricole Home Loan SFH, 144A, 1.216%*, 7/21/2014 Daimler Finance North America LLC, 144A, 1.071%*, 3/28/2014 Export-Import Bank of Korea, 3.75%, 10/20/2016 Ford Motor Credit Co., LLC, 144A, 3.984%, 6/15/2016 General Electric Capital Corp., 0.668%*, 6/20/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 10/15/2017 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hyundai Capital America, 144A, 3.75%, 4/6/2016 Metropolitan Life Global Funding I, 144A, 5.2%, 9/18/2013 National Australia Bank, 2.75%, 3/9/2017 Nederlandse Waterschapsbank NV, 144A, 0.65%*, 5/8/2013 Petrobras International Finance Co., 3.875%, 1/27/2016 Principal Life Income Funding Trust, 0.646%*, 11/8/2013 RCI Banque SA, 144A, 2.339%*, 4/11/2014 Royal Bank of Scotland PLC, 144A, 1.998%*, 3/11/2014 SABMiller Holdings, Inc., 144A, 1.85%, 1/15/2015 Santander U.S. Debt SA Unipersonal, 144A, 2.991%, 10/7/2013 Scotland International Finance No. 2 BV, 144A, 4.25%, 5/23/2013 SLM Corp., 3.5%*, 7/1/2014 Societe Generale SA, 144A, 1.519%*, 4/11/2014 Svensk Exportkredit AB, 2.125%, 7/13/2016 Telecom Italia Capital SA, 6.175%, 6/18/2014 Teva Pharmaceutical Finance III BV, 0.968%*, 3/21/2014 The Goldman Sachs Group, Inc., 4.75%, 7/15/2013 UBS AG, 144A, 2.25%, 3/30/2017 Volkswagen International Finance NV, 144A, 2.375%, 3/22/2017 Health Care 0.6% Amgen, Inc., 2.5%, 11/15/2016 Express Scripts Holding Co., 144A, 2.75%, 11/21/2014 Industrials 0.6% ADT Corp., 144A, 2.25%, 7/15/2017 (b) BAA Funding Ltd., 144A, 2.5%, 6/25/2015 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Information Technology 0.4% Xerox Corp., 6.4%, 3/15/2016 Materials 1.6% Airgas, Inc., 2.95%, 6/15/2016 ArcelorMittal, 3.75%, 3/1/2016 (a) Georgia-Pacific LLC, 144A, 8.25%, 5/1/2016 Hyundai Steel Co., 144A, 4.625%, 4/21/2016 Telecommunication Services 0.1% British Telecommunications PLC, 2.0%, 6/22/2015 Utilities 1.9% Abu Dhabi National Energy Co., 144A, 4.125%, 3/13/2017 Entergy Louisiana LLC, 1.875%, 12/15/2014 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 PPL Energy Supply LLC, 5.4%, 8/15/2014 Sempra Energy, 1.228%*, 3/15/2014 Total Corporate Bonds (Cost $242,394,948) Mortgage-Backed Securities Pass-Throughs 4.2% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $38,685,906) Asset-Backed 0.9% Automobile Receivables 0.5% AmeriCredit Automobile Receivables Trust: "C", Series 2011-1, 2.85%, 8/8/2016 "D", Series 2011-2, 4.0%, 5/8/2017 CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Credit Card Receivables 0.4% Citibank Omni Master Trust, "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 MBNA Credit Card Master Note Trust, "C1", Series 2006-C1, 0.662%*, 7/15/2015 Total Asset-Backed (Cost $8,758,853) Commercial Mortgage-Backed Securities 4.0% Banc of America Merrill Lynch Commercial Mortgage, Inc.: "B", Series 2005-2, 5.112%*, 7/10/2043 "AM", Series 2006-3, 5.858%*, 7/10/2044 Credit Suisse Mortgage Capital Certificates, "A2", Series 2007-C1, 5.268%, 2/15/2040 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "B", Series 2005-C5, 5.1%, 8/15/2038 "H", Series 2002-CKP1, 144A, 7.546%*, 12/15/2035 First Union-Lehman Brothers-Bank of America, "D", Series 1998-C2, 6.778%, 11/18/2035 GMAC Commercial Mortgage Securities, Inc., "F", Series 2003-C1, 144A, 4.718%, 5/10/2036 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.623%*, 3/12/2039 Total Commercial Mortgage-Backed Securities (Cost $36,515,122) Collateralized Mortgage Obligations 2.1% Banc of America Mortgage Securities, Inc.: "2A1", Series 2004-5, 5.5%, 6/25/2034 "1A1", Series 2005-11, 5.75%, 12/25/2035 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.495%*, 8/28/2047 Federal National Mortgage Association: "FB", Series 1996-44, 1.05%*, 9/25/2023 "NA", Series 2005-33, 5.0%, 11/25/2022 "AD", Series 2008-74, 5.0%, 4/25/2037 Thornburg Mortgage Securities Trust: "4A3", Series 2007-3, 0.455%*, 6/25/2047 "2A1", Series 2007-3, 0.465%*, 6/25/2047 Total Collateralized Mortgage Obligations (Cost $18,629,996) Government & Agency Obligations 33.3% Other Government Related (c) 3.5% BRFkredit AS, 144A, 0.717%*, 4/15/2013 Japan Finance Corp., 2.25%, 7/13/2016 Korea National Oil Corp., 144A, 5.375%, 7/30/2014 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 OeBB Infrastruktur AG, 4.75%, 10/28/2013 Suncorp-Metway Ltd.: 0.696%*, 10/19/2012 144A, 1.967%*, 7/16/2012 Westpac Banking Corp., Series G, 144A, 0.658%*, 12/14/2012 Sovereign Bonds 0.9% Export Development Canada, 1.5%, 5/15/2014 Province of British Columbia, Canada, 1.2%, 4/25/2017 Russian Federation, 144A, 3.25%, 4/4/2017 U.S. Government Sponsored Agencies 8.2% Federal Home Loan Bank: 0.375%, 1/29/2014 1.0%, 6/21/2017 Federal Home Loan Mortgage Corp.: 0.375%, 2/27/2014 0.5%, 4/17/2015 1.0%, 8/27/2014 1.25%, 5/12/2017 Federal National Mortgage Association, 0.5%, 5/27/2015 U.S. Treasury Obligations 20.7% U.S. Treasury Notes: 0.25%, 11/30/2013 0.25%, 1/31/2014 0.25%, 1/15/2015 0.25%, 2/15/2015 0.25%, 5/15/2015 0.5%, 11/15/2013 0.625%, 5/31/2017 0.75%, 6/15/2014 (d) 0.875%, 12/31/2016 1.25%, 8/31/2015 1.375%, 11/30/2015 1.5%, 7/31/2016 4.25%, 8/15/2013 Total Government & Agency Obligations (Cost $303,820,716) Loan Participations and Assignments 5.1% Senior Loans* 3.9% Aptalis Pharma, Inc., Term Loan B, 5.5%, 2/10/2017 Avaya, Inc., Term Loan B3, 4.967%, 10/26/2017 AVG Technologies NV, Term Loan, 7.5%, 3/15/2016 Bellisio Foods, Inc., Term Loan, 7.0%, 12/30/2017 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan B, 7.5%, 10/31/2017 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.5%, 2/28/2017 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Clearwater Seafoods Ltd., Term Loan B, 6.75%, 6/6/2018 CPG International, Inc., Term Loan B, 6.0%, 2/18/2017 CPI International, Inc., Term Loan B, 5.0%, 2/9/2017 Cumulus Media, Inc., First Lien Term Loan, 5.75%, 9/17/2018 Entercom Radio LLC, Term Loan B, 6.25%, 11/23/2018 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairway Group Acquisition Co., Term Loan A, 7.5%, 3/3/2017 Focus Brands, Inc., Term Loan B, 6.25%, 2/21/2018 Genesys Telecom Holdings U.S., Inc., Term Loan B, 6.75%, 1/31/2019 Global Tel*Link Corp., Term Loan B, 6.0%, 12/14/2017 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Ineos U.S. Finance LLC, 6 Year Term Loan, 6.5%, 5/4/2018 Istar Financial, Inc., Term Loan A2, 7.0%, 6/30/2014 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/24/2017 Language Line LLC, Second Lien Term Loan, 10.5%, 12/20/2016 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/1/2016 National Bedding Co., LLC, Second Lien Term Loan, 5.25%, 2/28/2014 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/24/2019 NPC International, Inc., Term Loan B, 5.25%, 12/28/2018 Nuveen Investments, Inc., Term Loan, 5.961%, 5/12/2017 NXP BV, Term Loan B, 5.25%, 3/19/2019 Oberthur Technologies Holding SAS, Term Loan B, 6.252%, 3/30/2019 Oceania Cruises, Inc., Term Loan B, 5.25%, 4/27/2015 Orbitz Worldwide, Inc., Term Loan, 3.245%, 7/25/2014 Oriental Trading Co., Inc., Term Loan B, 7.0%, 2/10/2017 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Sabre Holdings Corp., Term Loan, 5.995%, 9/29/2017 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Sophia LP, Term Loan B, 6.25%, 7/19/2018 Springleaf Financial Funding Co., Term Loan, 5.5%, 5/10/2017 Star West Generation LLC, Term Loan B, 6.0%, 5/17/2018 Texas Competitive Electric Holdings Co., LLC, Term Loan, 4.741%, 10/10/2017 TricorBraun, Inc., Term Loan B, 5.5%, 5/3/2018 Tube City IMS Corp., Term Loan, 5.75%, 3/20/2019 U.S. Airways Group, Inc., Term Loan, 2.745%, 3/21/2014 U.S. Foodservice, Inc., Term Loan B, 5.75%, 3/31/2017 Volume Services America, Inc., Term Loan B, 10.5%, 9/16/2016 Sovereign Loans 1.2% Gazprom OAO, 144A, 4.95%, 5/23/2016 Russian Agricultural Bank OJSC: Series 1, 144A, 7.175%, 5/16/2013 144A, 9.0%, 6/11/2014 VTB Bank, 144A, 6.465%, 3/4/2015 Total Loan Participations and Assignments (Cost $46,823,692) Short-Term U.S. Treasury Obligations 17.5% U.S. Treasury Bills: 0.13%**, 9/6/2012 (e) 0.156%**, 4/4/2013 (f) 0.185%**, 5/2/2013 (f) Total Short-Term U.S. Treasury Obligations (Cost $161,078,081) Shares Value ($) Securities Lending Collateral 0.4% Daily Assets Fund Institutional, 0.24% (g) (h) (Cost $3,947,000) Cash Equivalents 6.8% Central Cash Management Fund, 0.14% (g) (Cost $62,139,493) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $922,793,807)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $922,793,807. At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $3,174,762. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,656,443 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,481,681. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2012 amounted to $3,805,744, which is 0.4% of net assets. (b) When-issued security. (c) Government-backed debt issued by financial companies or government-sponsored enterprises. (d) At June 30, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (e) At June 30, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) At June 30, 2012, this security has been pledged, in whole or in part, as collateral for open commodity-linked swap contracts. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Brent Crude Oil Futures USD 11/15/2012 Copper Futures USD 7/10/2012 ) Copper Futures USD 8/15/2012 50 ) Copper Futures USD 9/19/2012 50 Copper Futures USD 9/21/2012 50 Corn Futures USD 9/14/2012 ) Cotton No. 2 Futures USD 12/6/2012 Primary Aluminum Futures USD 9/19/2012 Total net unrealized appreciation At June 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Aluminum Futures USD 9/21/2012 ) Copper Futures USD 7/10/2012 Copper Futures USD 8/15/2012 50 Copper Futures USD 9/19/2012 50 ) Gold 100 oz. Futures USD 8/29/2012 ) Light Sweet Crude Oil Futures USD 11/16/2012 ) Primary Aluminum Futures USD 9/19/2012 ) Total net unrealized appreciation At June 30, 2012, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (i) Long Positions 7/16/2012 1 % Barclays Aluminum Subindex ) 7/16/2012 1 % Barclays Brent Crude Subindex 7/16/2012 1 % Barclays Capital-Commodity Strategy 1500 Index 7/16/2012 1 % Barclays Capital-Commodity Strategy 1610 Index ) 7/16/2012 1 % Barclays Light Crude Subindex 7/16/2012 1 % Barclays Milling Wheat Subindex 7/16/2012 2 % BNP Paribas 03 Alpha Index ) 7/16/2012 3 % Citi Cubes Dow Jones- UBS Weighted Index 7/16/2012 4 % Dow Jones-UBS Commodity ex-Agriculture Index 7/16/2012 1 % Dow Jones-UBS Commodity ex-Agriculture Index 7/27/2012 3 % Dow Jones-UBS Commodity ex-Agriculture Index 7/16/2012 2 % Dow Jones- UBS Commodity Index 7/16/2012 4 % Dow Jones- UBS Commodity Index 7/16/2012 5 % Dow Jones- UBS Commodity Index 7/16/2012 5 % Goldman Dow Jones- UBS Commodity Excess Return E95 Strategy 7/16/2012 4 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index 7/16/2012 4 % JPMorgan Alpha Basket JM Index ) 7/16/2012 6 % Merrill Lynch Backwardation Momentum Long Only Excess Return Index 7/16/2012 6 % Merrill Lynch Commodity Index eXtra LDA Excess Return Index ) 7/16/2012 6 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 7/16/2012 7 % UBS Custom Commodity Index ) 7/16/2012 7 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Bend Short Positions 7/16/2012 1 % Barclays Corn Subindex ) 7/16/2012 1 % Barclays Gold Subindex 7/16/2012 1 % Barclays Heating Oil Subindex ) 7/16/2012 6 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/16/2012 4 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/16/2012 1 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/16/2012 4 % Dow Jones-UBS Gold Subindex 7/16/2012 5 % Dow Jones-UBS Commodity Index 3 Month Forward ) Total net unrealized appreciation (i) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At June 30, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (k) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 12/20/2010 3/20/2016 8 % Freeport- McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022, BBB ) ) ) (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. At June 30, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 5/23/2013 5/23/2015 4 Fixed — 0.835% Floating — LIBOR ) — ) 5/23/2013 5/23/2015 2 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/26/2015 9 Fixed — 0.835% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 2 Fixed — 1.23% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 4 Fixed — 1.23% Floating — LIBOR ) — ) 5/23/2013 5/23/2017 9 Fixed — 1.23% Floating — LIBOR ) ) ) Total unrealized depreciation ) Counterparties: 1 Barclays Bank PLC 2 BNP Paribas 3 Citigroup, Inc. 4 JPMorgan Chase Securities, Inc. 5 The Goldman Sachs & Co. 6 Merrill Lynch & Co., Inc. 7 UBS AG 8 Morgan Stanley 9 Bank of America LIBOR: London Interbank Offered Rate Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, credit default swap contracts and interest rate swap contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed-Income Investments (l) Corporate Bonds $
